Title: From Alexander Hamilton to Samuel Hodgdon, 4 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            NY. March 4th. 1800
          
          You will furnish, to the Order of Major Freeman of the first regiment of Artillerists, Clothing for a full company.
          — This officer is now at Fort Johnston in S Carolina. You will inform me of the Arrangement which you may take for fulfilling the object of this letter—
          A regiment of Artillerists consisting of four Sergeant Majors, four Quarter Master Sergeants, sixty four sergeants, sixty four corporals, one chief musician, ten other musicians, eight hundred and ninety six privates, including one hundred and twenty eight artificers, which together form four battallions, each battallion of four companies.
           Saml. Hodgdon Esr. 
        